       Case 3:20-cv-00133-JCH Document 202-2 Filed 12/11/20 Page 1 of 5

FACTSABOUTYALE.COM
NEW YORK    NEW HAVEN     LONG BEACH     MILFORD             Jakub J. Madej
___________________________________________________          LAWSHEET
                                                             415 Boston Post Rd Ste 3-1102
                                                             Milford, CT 06460
                                                             T: (203) 928-8486
                                                             j.madej@lawsheet.com



VIA EMAIL                                                    November 30, 2020
Patrick M. Noonan, Esq.
DONAHUE, DURHAM & NOONAN PC
741 Boston Post Road, Suite 306
Guilford, CT 06437
Email: PNoonan@ddnctlaw.com
Telephone: (203) 458-9168


        RE:    Rule 30(b)(6) Deposition of Yale University
               Madej v. Yale University et al., Case No. 3:20-cv-00133-JCH (D. Conn.)

Dear Counsel:

        I am writing to finalize the logistics of Yale University’s Rule 30(b)(6)
deposition. As indicated in the attached notice, the deposition is currently noticed for
December 18, 2020 (Friday) at 9:00 am, to be held over the Zoom platform. Details
will follow.

       If Yale’s representatives are not available on December 18, please respond with
three dates in the weeks of September 14 or September 21 that work best for your
clients. Once we agree on the time and location, I will send you an amended notice of
deposition. The discovery cut-off date has technically passed, and I wish to proceed
with discovery swiftly to avoid unnecessary delays.

      If you have any questions regarding this timeline, please feel free to contact
the undersigned at your convenience.
                                           Sincerely,


                                                 ___________________________

cc:    --
        Case 3:20-cv-00133-JCH Document 202-2 Filed 12/11/20 Page 2 of 5




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


 JAKUB MADEJ,
      Plaintiff,                                             Civil Action No.
                                                             3:20-cv-00133 (JCH)
         v.
                                                             JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.
                                                             NOVEMBER 30, 2020
      Defendants.


              NOTICE OF RULE 30(b)(6) DEPOSITION OF YALE UNIVERSITY

        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

        PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil
Procedure, Plaintiff Jakub Madej (“Madej”) will take the deposition of Yale University (“Yale”)
on December 18 at 9:00 am over the Zoom platform, or at a time and place mutually agreeable to
the parties. You are invited to attend and cross-examine.
        Yale is to designate the person or persons most knowledgeable and prepared to testify on
behalf of Yale about the subject matter described in Exhibit A. If necessary, each deposition will
be adjourned until completed. The deposition will be taken before an officer, notary public, or
other person duly authorized to administer oaths. This notice is accompanied by the attached
Request for Production of Documents under Rule 34 of the Federal Rules of Civil Procedure,
which requires Yale to bring the documents and material listed in the Request for Production
with it to the deposition.
        Jakub reserves the right to seek relief from the court in the event that the designated
deponent is not properly prepared to testify on behalf of Yale University about each identified
topic. Jakub requests that Yale provide written notice at least five (5) business days before the
deposition of the name(s) and employment position(s) of the individual(s) designated to testify
on the Yale's behalf. Pursuant to Rule 30(b)(3) of the Federal Rules of Civil Procedure, Plaintiff
reserve the right to record the deposition testimony by videotape and instant visual display.
Plaintiff reserves the right to use the videotape deposition at the time of trial.
      Case 3:20-cv-00133-JCH Document 202-2 Filed 12/11/20 Page 3 of 5




Dated: November 30, 2020              Respectfully submitted,
                                      By: /s/ Jakub Madej
                                         Jakub J. Madej
                                          LAWSHEET
                                         415 Boston Post Rd Ste 3-1102
                                         Milford, CT 06460
                                         T: (203) 928-8486
                                         F: (203) 902-0070
                                         E: j.madej@lawsheet.com
        Case 3:20-cv-00133-JCH Document 202-2 Filed 12/11/20 Page 4 of 5




                                       EXHIBIT A
       In accordance with Fed. R. Civ. P. 30(b)(6), Yale University shall identify, designate, and
produce for deposition one or more officers, directors, managing agents or other person(s) most
knowledgeable to testify on its behalf regarding the subject matter of the following categories:

TOPIC NO. 1
       Yale’s policies, procedures, and practices related to voluntary and involuntary
withdrawals of undergraduate students from Yale College from 2013 to the present.

TOPIC NO. 2
       Yale College’s 2015 reforms of withdrawal and reinstatement policies, procedures, and
practices.

TOPIC NO. 3
       The administrative oversight over Committee on Honors and Academic Standing at Yale
College.
        Case 3:20-cv-00133-JCH Document 202-2 Filed 12/11/20 Page 5 of 5




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 JAKUB MADEJ,
      Plaintiff,                                          Civil Action No.
                                                          3:20-cv-00133 (JCH)
        v.
                                                          JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.
                                                          NOVEMBER 30, 2020
      Defendants.


                                CERTIFICATE OF SERVICE
       I, Jakub Madej, hereby certify that on November 30, 2020, I sent a true copy of the
foregoing Notice of Rule 30(b)(6) Deposition with all attachments and exhibits via electronic mail
to the following attorneys of record:

       Patrick M. Noonan, Esq.
       DONAHUE, DURHAM & NOONAN PC
       741 Boston Post Road, Suite 306
       Guilford, CT 06437
       Telephone: (203) 458-9168
       Fax: (203) 458-4424
       Email: PNoonan@ddnctlaw.com

       I further certify that the Notice of Rule 30(b)(6) Depositon was uploaded to the file
sharing platform ShareFile, created by the defendants following the Court’s order dated October
26, 2020.

                                                            /s/ Jakub Madej
